DETAILED ACTION

Response to Amendment
This office action is in response to the amendment filed 11/21/2019.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Toyohiko Konno on 2/23/2021.
The application has been amended as follows: 
Claim 2, replaced with – The method according to claim 1, wherein the alkyl group is selected from (a1) and (a2) below, and
wherein the alkyl chain comprises (a1) and/or (a2) below:
(a1) an alkyl group comprising a primary hydroxyl group;
(a2) an alkyl group comprising a primary hydroxyl group and a secondary hydroxyl group. –
Claim 8, replace “wherein the resin particles comprise” with –wherein the resin particles are formed of a thermoplastic resin comprising—
Claim 9, remove “comprising an amino group and a carboxyl group”
Cancel claims 12-13 without prejudice.
Allowable Subject Matter
Claims 1-11 are allowed.
The following is an examiner’s statement of reasons for allowance: the present claims are allowable over the closest references: Ito (JP2006328219). Ito teaches a method for producing the composite resin particles comprises melt-blending or kneading a meltable water-insoluble resin (A), a water-soluble resin (B), and a water-soluble emulsifying medium (C) incompatible with the resin (A), and then dissolving the water-soluble emulsifying medium (C) in the dispersion with water to produce the spherical composite resin particles containing the water-soluble resin (B). However, Ito does not teach or fairly suggest a water soluble polyvinyl alcohol based resin as claimed. In light of the above discussion, it is evident as to why the present claims are patentable over the prior art. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”





	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WENWEN CAI whose telephone number is (571)270-3590.  The examiner can normally be reached on M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WENWEN CAI/Primary Examiner, Art Unit 1763